Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2019 and 3/24/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 Claims 1, 5 are objected because of the following informalities:
Claims 1, 5 recite the corresponding batch size is same between the tasks. This appears to be an error in grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
There is insufficient antecedent for these claims. Claim 1 recites the limitation the corresponding batch size in ln. 8 and ln. 10. Claim 5 recites the limitation the corresponding batch size in ln. 5 and ln. 7. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1,
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
calculating, for each of the tasks, a batch size which meets a condition …
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data …
updating a weight of a discriminator for each of the tasks, using the samples sampled …

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a processor
a memory
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: The claim recites the following additional elements:
a processor
a memory
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. (see MPEP § 2106.05.I.A.)
The claim is not patent eligible.


Regarding claim 2,
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
calculating, for the tasks, respective batch sizes whose ratio has a fixed value …
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data …
updating a weight of a discriminator for each of the tasks, using the samples sampled …
These limitations each recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a processor
a memory
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: The claim recites the following additional elements:
a processor
a memory
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. (see MPEP § 2106.05.I.A.)
The claim is not patent eligible.



Regarding claim 3,
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
perform a discrimination process using the input …
These limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a signal processing device
the learning device according to claim 1
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
an input information processor
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: The claim recites the following additional elements:
a signal processing device
the learning device according to claim 1
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
an input information processor
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. (see MPEP § 2106.05.I.A.)
The claim is not patent eligible.

Regarding claim 4,
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
perform a discrimination process using the input …
These limitation recites a mental process of deciding, which can reasonably be performed in the mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a signal processing device
the learning device according to claim 2
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
an input information processor
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: The claim recites the following additional elements:
a signal processing device
the learning device according to claim 1
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
an input information processor
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. (see MPEP § 2106.05.I.A.)
The claim is not patent eligible.


Regarding claim 5,
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
calculating, for each of the tasks, a batch size which meets a condition …
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data …
updating a weight of a discriminator for each of the tasks, using the samples sampled …
These limitations each recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: The claim recites the following additional elements:
	accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. (see MPEP § 2106.05.I.A.)
The claim is not patent eligible.


Regarding claim 6,
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
calculating, for the tasks, respective batch sizes whose ratio has a fixed value …
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data …
updating a weight of a discriminator for each of the tasks, using the samples sampled …
These limitations each recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
	accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: The claim recites the following additional elements:
	accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks
Merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.

The claim is not patent eligible.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misra et al. (“Cross-stitch Networks for Multi-task Learning”)


 claim 1, 
Misra teaches a learning device comprising:
a processor to execute a program; and
a memory to store the program which, when executed by the processor, performs processes of, (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision"). (It is clear that Misra performs their method on a computer).
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks, (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and 
calculating, for each of the tasks, a batch size which meets a condition that a value obtained by dividing a data size of corresponding one of the pieces of learning data by the corresponding batch size is same between the tasks; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”; pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”). 
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data with the corresponding batch size calculated; (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”). and
updating a weight of a discriminator for each of the tasks, using the samples sampled. (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).

Regarding claim 2, 
Misra teaches a learning device comprising:
a processor to execute a program; and
a memory to store the program which, when executed by the processor, performs processes of, (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision"). (It is clear that Misra performs their method on a computer).
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks, (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and 
calculating, for the tasks, respective batch sizes whose ratio has a fixed value between the tasks; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”; pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”). 
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data with corresponding one of the batch sizes calculated; (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”). and
updating a weight of a discriminator for each of the tasks, using the samples sampled. (pg. 3997, col. 2, Section 5, “We then finetune the network (referred for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).

Regarding claim 3, 
Misra teaches a signal processing device comprising:
an input information processor (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision") (It is clear that Misra performs their method on a computer, in which a processor, i.e., input information processor is inherent).
to accept input of input information; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and
a discriminator to perform a discrimination process using the input information accepted by the input information processor, (pg. 3997, col. 2, Fig. 4).
the discriminator being caused to learn (pg. 3997, col. 2, Section 4, para. 1, “We use the cross-stitch unit for multi-task learning in ConvNets”; pg. 3994, Abtract, “These units combine the activations from multiple networks”).  by the learning device according to claim 1. (the rejection of claim 1 is incorporated).  

 claim 4, 
Misra teaches a signal processing device comprising:
an input information processor (pg. 3999, Section 6, "Experiments"; pg.3995, col. 2, para. 3, "ConvNets in computer vision") (It is clear that Misra performs their method on a computer, in which a processor, i.e., input information processor is inherent).
to accept input of input information; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and
a discriminator to perform a discrimination process using the input information accepted by the input information processor, (pg. 3997, col. 2, Fig. 4).
the discriminator being caused to learn (pg. 3997, col. 2, Section 4, para. 1, “We use the cross-stitch unit for multi-task learning in ConvNets”; pg. 3994, Abtract, “These units combine the activations from multiple networks”). by the learning device according to claim 2. (the rejection of claim 2 is incorporated).

Regarding claim 5, 
Misra teaches a learning method comprising:
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks, (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and 
calculating, for each of the tasks, a batch size which meets a condition that a value obtained by dividing a data size of corresponding one of the pieces of learning data by the corresponding batch size is same between the tasks; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”; pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”). 
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data with the corresponding batch size calculated; (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of foreground samples in a mini-batch."; pg. 3999, col. 1, Section 6, para. 1 – col.2 para. 1, “we use the same mini-batch sampling strategy; and in every mini-batch only the fore-ground samples contribute to the attribute loss (and back-ground samples are ignored)”). and
updating, a weight of a discriminator for each of the tasks, using the samples sampled. (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). 1. Finetuning the neural network is interpreted as updating the weights of the neural network. 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).

Regarding claim 6, 
Misra teaches a learning method comprising:
accepting, as input, a plurality of pieces of learning data for a respective plurality of tasks, (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”) and 
calculating, for the tasks, respective batch sizes whose ratio has a fixed value between the tasks; (pg. 3997, Image input in Fig. 4; pg. 3996, col. 2, Section 3.3, para. 1, “Consider a case of multi task learning with two tasks A and B on the same input image.”; pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”). 
sampling, for each of the tasks, samples from corresponding one of the pieces of learning data with corresponding one of the batch sizes calculated; (pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)”; pg. 3999, col. 1, Section 6, para. 1, "Fast-RCNN carefully constructs mini-batches with 1 : 3 foreground-to-background ratio, i.e., at most 25% of  and
updating, a weight of a discriminator for each of the tasks, using the samples sampled. (pg. 3997, col. 2, Section 5, “We then finetune the network (referred to as one-task network) from ImageNet [9] for each task”; pg. 3998, col. 1, para. 1, “We fine-tune the network for semantic segmentation for 25k iterations using SGD (mini-batch size 20) and for surface normal prediction for 15k iterations(mini-batch size 20)). (1. Finetuning the neural network is interpreted as updating the weights of the neural network. 2. Semantic segmentation and normal prediction are both examples discriminating between different objects/orientations in the scene.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deuk K Lee whose telephone number is 571-272-8440.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. L./           Examiner, Art Unit 2122                                                                                                                                                                                             
/ERIC NILSSON/           Primary Examiner, Art Unit 2122